Case 1:21-cv-00305-JPH-TAB Document 6 Filed 04/22/21 Page 1 of 14 PageID #: 60




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

KELLIE R. WATSON,                            )
                                             )
                         Plaintiff,          )
                                             )
                    v.                       )   No. 1:21-cv-00305-JPH-TAB
                                             )
MANGAS GLOBAL SOLUTIONS, INC.,               )
DAMIEN CENTER,                               )
HOMELESS INITIATIVE PROGRAM,                 )
CITY OF INDIANAPOLIS OFFICE OF               )
PUBLIC HEALTH AND SAFETY,                    )
INDIANAPOLIS HOUSING AGENCY,                 )
HOUSING AND URBAN DEVELOPMENT                )
INDIANAPOLIS FIELD OFFICE,                   )
U.S. HOUSING AND URBAN                       )
DEVELOPMENT HEADQUARTERS,                    )
MARION COUNTY PUBLIC HEALTH                  )
DEPARTMENT,                                  )
OFFICE OF ATTORNEY GENERAL,                  )
INDIANA STATE SENATE,                        )
OFFICE OF SENATOR MIKE BRAUN,                )
INDIANA GOVERNOR'S OFFICE,                   )
HERMAN & KITTLE MANAGEMENT,                  )
INC.,                                        )
JULIAN CENTER,                               )
                                             )
                         Defendants.         )

                                       ORDER

      Kellie Watson has filed constitutional claims against fourteen defendants.

Dkt. 1. After screening, the Court finds that Ms. Watson's complaint fails to

state a claim. Ms. Watson shall have through May 21, 2021 to either file an

amended complaint or show cause why her claims should not be dismissed.




                                         1
Case 1:21-cv-00305-JPH-TAB Document 6 Filed 04/22/21 Page 2 of 14 PageID #: 61




      The Court also GRANTS Ms. Watson's motion to proceed in forma

pauperis, dkt. [2], and DENIES without prejudice Ms. Watson's motion for

recruitment of counsel, dkt. [3].

                                       I.
                                Screening Order

      The Court has the inherent authority to screen Ms. Watson's complaint.

Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999) ("[D]istrict courts have the

power to screen complaints filed by all litigants, prisoners and non-prisoners

alike, regardless of fee status."). The Court may dismiss claims within a

complaint that fail to state a claim upon which relief may be granted. See id.

In determining whether the complaint states a claim, the Court applies the

same standard as when addressing a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

To survive dismissal,

            [the] complaint must contain sufficient factual matter,
            accepted as true, to state a claim for relief that is
            plausible on its face. A claim has facial plausibility
            when the plaintiff pleads factual content that allows the
            court to draw the reasonable inference that the
            defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).




                                       2
Case 1:21-cv-00305-JPH-TAB Document 6 Filed 04/22/21 Page 3 of 14 PageID #: 62




       A. Complaint

       The Court accepts and recites the following "well-pleaded facts in the

complaint as true." McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir.

2011).

       From July 2016 through October 2019, Ms. Watson and her family lived

in an apartment provided by Defendant Julian Center. Dkt. 1-1 at 3. This

apartment contained black mold, which harmed her family's health and forced

her to euthanize two service dogs. Id. at 1, 3, 5; dkt. 1 at 9. Ms. Watson

alleges that she and her doctor contacted Defendants U.S. Senator Mike

Braun, Indianapolis Housing Authority ("IHA"), the Marion County Public

Health Department ("MCPHD"), City of Indianapolis, and U.S. Department of

Housing and Urban Development ("HUD") 1 about the mold from August to

September 2019, but they did not help. Dkt. 1-1 at 1, 5. During this time, she

also sought a Section 8 Choice Voucher from Defendants IHA and HUD under

Defendant Indianapolis' "Continuum of Care," but she did not receive a

voucher. Id.

       In October 2019, Ms. Watson alleges that she and her family were evicted

from their apartment for reporting the mold to Defendant MCPHD, and they

started living in hotels. Id. at 1. Ms. Watson called Indiana State Senator J.D.

Ford about her situation, and he contacted Defendant IHA. Id. In January




1Although Ms. Watson lists two HUD offices as separate defendants, this order treats both as
one defendant. See United States v. Sklena, 692 F.3d 725, 731 (7th Cir. 2012).

                                              3
Case 1:21-cv-00305-JPH-TAB Document 6 Filed 04/22/21 Page 4 of 14 PageID #: 63




2020, Ms. Watson called Defendant City of Indianapolis about housing

assistance. Id.

        In May 2020, Ms. Watson could no longer afford hotels, so she contacted

Senator Ford again about her situation, and he referred her to Defendant

Damien Center on May 28. Id. at 1, 5. The Damien Center paid for Ms.

Watson and her family to stay at a hotel for 30 days. Id. at 1, 5.

        On June 22, Ms. Watson entered Defendant Indianapolis' Coordinated

Entry System, a homeless prevention program. Id. at 1–2, 5. After 30 days,

the Damien Center explained that it had no more funding and referred Ms.

Watson to Defendant Homeless Initiative Program ("HIP"). Id. at 1. On June

29, 2020, HIP moved Ms. Watson and her family to the Royal Inn Motel, where

Ms. Watson did not feel safe because of a deadly shooting, drugs, bugs,

prostitution, and COVID-19. Id. at 1, 5.

        In early July 2020, Ms. Watson located a home that would accept a

Section 8 Choice Voucher, and she contacted Senator Ford and Defendant

Damien Center about using a voucher that she claimed to qualify for. Id. at 1–

3, 5. Ms. Watson told Defendant HUD that she wanted to move in on

September 1, 2020 and asked for a Section 8 Choice Voucher Application. Id.

at 3.

        On July 31, 2020, Defendant Damien Center moved Ms. Watson and her

family to a shelter at the Crowne Plaza Motel. Id. at 4–5. Defendant Mangas

Global Solutions Inc. runs the shelter at the Crowne Plaza Motel. Id. at 5. She

alleges that Mangas withholds mail and medical transportation and has


                                        4
Case 1:21-cv-00305-JPH-TAB Document 6 Filed 04/22/21 Page 5 of 14 PageID #: 64




allowed certain male employees to enter her room inappropriately after curfew

without masks and social distancing, which has caused her to fear for her life

and made her too afraid to sleep, take her medication, or bathe at night. Dkt.

1 at 2, 9; dkt. 1-1 at 5–6. She also alleges that Mangas employees don't wear

gloves when serving food. Dkt. 1 at 8; dkt. 1-1 at 6. When she asks them to

put masks on, she faces "direct verbal abuse." Dkt. 1 at 2. She explains that

she appeared on television in December 2020 to report her mistreatment, and

now fears confrontation and retaliation. Dkt. 1 at 3; dkt. 1-1 at 4–5.

      Ms. Watson has sued fourteen defendants for violations of the Eighth

and Fourteenth Amendments. Dkt. 1 at 2. She asks the Court to "relocate

[Ms. Watson and her son] with the help of the U.S. Marshals" to a safe

environment, and she seeks $9 billion in damages. Id. at 9.

      B. Defendants

            1. Herman & Kittle Management

      Ms. Watson has not made any factual allegations against Defendant

Herman & Kittle Management, Inc. See dkt. 1; dkt. 1-1. Therefore, any claims

against this defendant must be dismissed. See Collins v. Kibort, 143 F.3d 331,

334 (7th Cir. 1998) ("A plaintiff cannot state a claim against a defendant by

including the defendant's name in the caption.").

            2. Senator Mike Braun

      Ms. Watson has alleged that Senator Braun "emailed [her] and told [her]

he would assist" with her housing situation but "[n]othing happened." Dkt. 1-1

at 5. She also alleges that "his Office Staff sent [her] to the wrong department"


                                        5
Case 1:21-cv-00305-JPH-TAB Document 6 Filed 04/22/21 Page 6 of 14 PageID #: 65




when she asked them a question. Id. at 1. To recover money damages for

constitutional violations from a federal government official, a plaintiff must

show that there has been "individual participation and involvement by the

defendant." Arnett v. Webster, 658 F.3d 742, 757 (7th Cir. 2011); see Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

Since Ms. Watson alleges only that Senator Braun did not follow up on an

email and has not explained how this action amounts to a constitutional

violation, she has not alleged a plausible claim against Senator Braun. See,

e.g., Cameron v. IRS, 773 F.2d 126, 129 (7th Cir. 1985) ("Conduct too trivial in

its impact on a normal person even to be a common law tort is unlikely to be a

deprivation of constitutionally protected liberty."); Iqbal, 556 U.S. at 683.

Therefore, her claims against Senator Braun must be dismissed.

            3. State Government and Federal Agency Defendants

      Ms. Watson's seeks damages from: (i) the Indiana Governor's Office,

(ii) Indiana's Office of the Attorney General, (iii) the Indiana State Senate, and

(iv) HUD, dkt. 1 at 6–9, but these claims must be dismissed because damages

are not recoverable against these defendants. See Will v. Mich. Dep't of State

Police, 491 U.S. 58, 71 (1989) (holding that suits against state governments

and state officers in their official capacity are not actionable under 42 U.S.C.

§ 1983); F.D.I.C. v. Meyer, 510 U.S. 471, 486 (1994) (refusing "to recognize a

direct action for damages against federal agencies" under Bivens). While Ms.

Watson asks for relocation with the help of the U.S. Marshals, she does not

seek injunctive relief against these defendants. See Will, 491 U.S. at 71 n.10


                                         6
Case 1:21-cv-00305-JPH-TAB Document 6 Filed 04/22/21 Page 7 of 14 PageID #: 66




(allowing "official-capacity actions for prospective relief"); Los Angeles Cty., Cal.

v. Humphries, 562 U.S. 29, 31 (2010) (noting that "prospective relief" includes

an action for "an injunction or a declaratory judgment").

               4. Private Defendants

       Ms. Watson has not alleged facts showing that Defendants: (i) Mangas,

(ii) HIP, (iii) Julian Center, and (iv) Damien Center acted under color of law, as

required under 42 U.S.C. § 1983. 2 See Rendell–Baker v. Kohn, 457 U.S. 830,

842 (1982) (requiring § 1983 defendants' conduct to be "fairly attributable to

the State") (citation omitted). Therefore, if Ms. Watson wishes to avoid

dismissal of her § 1983 claims against these defendants, she must file an

amended complaint alleging facts that these defendants acted under color of

law.

               5. Local Government Defendants

       Three local government defendants remain: (i) City of Indianapolis,

(ii) IHA, and (iii) MCPHD. See Monell v. Dep't of Soc. Servs. of City of New York,




2 "Every person who, under color of any statute, ordinance, regulation, custom, or usage, of
any State . . . , subjects, or causes to be subjected, any citizen . . . to the deprivation of any
rights, privileges, or immunities secured by the Constitution and laws shall be liable to the
party injured . . . ." 42 U.S.C. § 1983.

                                                  7
Case 1:21-cv-00305-JPH-TAB Document 6 Filed 04/22/21 Page 8 of 14 PageID #: 67




436 U.S. 658 (1978). However, as discussed below, Ms. Watson's claims

against them must also be dismissed.

      C. Claims

             1. Eighth Amendment

      Ms. Watson brings claims under the Eighth Amendment. Dkt. 1 at 2.

However, "the Eighth Amendment, which prohibits cruel and unusual

punishment, only applies to convicted prisoners." Thomas v. Cook Cty. Sheriff's

Dep't, 604 F.3d 293, 301 n.2 (7th Cir. 2010). Because Ms. Watson is not a

convicted prisoner, her Eighth Amendment claim must be dismissed.

             2. Fourteenth Amendment

      Ms. Watson's complaint does not specify how the Fourteenth Amendment

applies. See dkt. 1 at 2. Since she has not alleged discrimination based on a

protected class, Ms. Watson presumably brings claims under the Due Process

Clause. The Fourteenth Amendment provides that no "State [shall] deprive any

person of life, liberty, or property, without due process of law." U.S. Const.

amend. XIV, § 1.

      The "due process guarantee includes procedural and substantive

components." GEFT Outdoors, LLC v. City of Westfield, 922 F.3d 357, 365 (7th

Cir.), cert. denied sub nom. GEFT Outdoor L.L.C. v. City of Westfield, 140 S. Ct.

268 (2019). "The first—procedural due process—allows the government to

deprive a citizen of 'life, liberty, or property' only in accordance with certain

procedural protections." Doe v. City of Lafayette, Ind., 377 F.3d 757, 767–68

(7th Cir. 2004). "As distinct from procedural due process, the substantive


                                          8
Case 1:21-cv-00305-JPH-TAB Document 6 Filed 04/22/21 Page 9 of 14 PageID #: 68




component of due process protects against certain government actions

regardless of the fairness of the procedures used to implement them." Schaefer

v. Goch, 153 F.3d 793, 797 (7th Cir. 1998) (citation omitted).

      Ms. Watson's complaint has not alleged a substantive due process claim.

"[T]he Due Process Clause[] generally confer[s] no affirmative right to

governmental aid . . . ." DeShaney v. Winnebago Cty. Dep't of Soc. Servs., 489

U.S. 189, 196 (1989). Indeed, the Supreme Court has held that there is no

"constitutional guarantee of access to dwellings of a particular quality, or any

recognition of the right of a tenant to occupy the real property of his landlord

beyond the term of his lease without the payment of rent or otherwise contrary

to the terms of the relevant agreement." Lindsey v. Normet, 405 U.S. 56, 74

(1972).

      Ms. Watson's claims based on her housing situation therefore may rest

only on the procedural aspect of the Due Process Clause. "To demonstrate a

procedural due process violation of a property right, the plaintiff must establish

that there is (1) a cognizable property interest; (2) a deprivation of that property

interest; and (3) a denial of due process." Khan v. Bland, 630 F.3d 519, 527

(7th Cir. 2010) (citation omitted).

      Ms. Watson's complaint references two possible property interests:

(1) her lease that terminated in October 2019 and (2) Section 8 housing choice

vouchers. See dkt. 1; dkt. 1-1; Covell v. Menkis, 595 F.3d 673, 675–76 (7th

Cir. 2010) ("A protected property interest . . . can arise from a statute,

regulation, municipal ordinance, or an express or implied contract, such as


                                         9
Case 1:21-cv-00305-JPH-TAB Document 6 Filed 04/22/21 Page 10 of 14 PageID #: 69




 rules or understandings that secure certain benefits and that support claims of

 entitlement to those benefits."). But Ms. Watson's complaint has not identified

 any defective procedures the remaining government Defendants used in

 depriving her of any property interest. See, e.g., Pangman v. Sellen, No. 20-

 1634, 2020 WL 7042960, at *3 (7th Cir. Dec. 1, 2020) (holding that plaintiff

 "needed to allege that the defendants [did not] . . . adher[e] to the basic

 procedural obligations required"); cf. GEFT Outdoors, LLC, 922 F.3d at 366 n.6

 ("The traditional hallmarks of procedural due process are 'notice and an

 opportunity to be heard.'") (citation omitted); cf. 42 U.S.C. § 1437d(k) (listing

 administrative grievance procedures for public housing authorities).

       Therefore, because Ms. Watson's complaint has not alleged facts

 supporting a Due Process claim, her Fourteenth Amendment claim must also

 be dismissed.

       D. Next Steps

       Ms. Watson shall have until May 21, 2021 to show cause or file an

 amended complaint. If Ms. Watson takes neither action by that date, her

 claims will be dismissed for failure to state a claim. The clerk is directed to

 include a form complaint with Ms. Watson's copy of this order.

                                      II.
                     Motion to Proceed In Forma Pauperis

       Ms. Watson's motion to proceed in forma pauperis, dkt. [2], is GRANTED.

 While in forma pauperis status allows Ms. Watson to proceed without prepaying

 the filing fee, she remains liable for the full fees. Ross v. Roman Catholic



                                         10
Case 1:21-cv-00305-JPH-TAB Document 6 Filed 04/22/21 Page 11 of 14 PageID #: 70




 Archdiocese of Chicago, 748 F. App'x 64, 65 (7th Cir. 2019) ("Under 28 U.S.C.

 § 1915(a), a district court may allow a litigant to proceed 'without prepayment

 of fees,' . . . but not without ever paying fees."). No payment is due at this time.

                                      III.
                 Motion for Assistance with Recruiting Counsel

       "Litigants in federal civil cases do not have a constitutional or statutory

 right to court-appointed counsel." Walker v. Price, 900 F.3d 933, 938 (7th Cir.

 2018). Instead, a litigant who is unable to afford counsel "may ask the court to

 recruit a volunteer attorney to provide pro bono representation." Id. (citing 28

 U.S.C. § 1915(e)(1)). "Two questions guide a court's discretionary decision

 whether to recruit counsel: (1) 'has the indigent plaintiff made a reasonable

 attempt to obtain counsel or been effectively precluded from doing so,' and

 (2) 'given the difficulty of the case, does the plaintiff appear competent to

 litigate it h[er]self?'" Id. (quoting Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir.

 2007) (en banc)). The first inquiry—whether an indigent litigant reasonably

 attempted to get a lawyer—"is a mandatory, threshold inquiry that must be

 determined before moving to the second inquiry." Eagan v. Dempsey, No. 17-

 3184, 2021 WL 456002, at *8 (7th Cir. Feb. 9, 2021).

       For the first question, Ms. Watson states that she has contacted five law

 firms, but no firm has agreed to represent her. See dkt. 3 at 2. Ms. Watson

 has thus made a reasonable effort to obtain counsel, and she should continue

 that effort. Cf. Romanelli v. Suliene, 615 F.3d 847, 851 (7th Cir. 2010)

 (affirming district court's requirement that litigant contact at least three



                                          11
Case 1:21-cv-00305-JPH-TAB Document 6 Filed 04/22/21 Page 12 of 14 PageID #: 71




 attorneys to show reasonable effort).

       For the second question, a court considers whether the case's complexity

 "exceeds [the plaintiff's] capacity as a layperson to coherently present it to the

 judge or jury h[er]self." See Olson v. Morgan, 750 F.3d 708, 712 (7th Cir. 2014)

 (quoting Pruitt, 503 F.3d at 655). As discussed above, Ms. Watson alleges

 constitutional violations against several defendants for events that occurred

 with her housing. In her motion to recruit counsel, Ms. Watson argues that

 she is "ignorant to the laws," so she "need[s] help making sure to explain the

 entire situation with the laws attached." Dkt. 3 at 2. At the pleading stage,

 however, "Plaintiffs need only plead facts, not legal theories," Reeves ex rel.

 Reeves v. Jewel Food Stores, Inc., 759 F.3d 698, 701 (7th Cir. 2014), and Ms.

 Watson should be well situated to present the facts surrounding her housing

 situation. Moreover, since this case is in the earliest stage of litigation, "the

 district court faces the difficulty of accurately evaluating the need for counsel."

 Rosas v. Advocate Christ Med. Ctr., 803 F. App'x 952, 954 (7th Cir. 2020); see

 Romanelli v. Suliene, 615 F.3d 847, 852 (7th Cir. 2010) (finding that "any

 accurate determination regarding [a litigant's] abilities or outcomes of the

 lawsuit" to be "impossible" when a case is "still in its infancy").

       Ms. Watson's motion also states that she has no difficulty reading or

 writing English and attended college until she was a sophomore. Dkt. 3 at 2.

 And although she has certain mental health issues that make it hard for her to

 "stay focused on a schedule to answer motions" and to "explain all the details +

 not forget important facts documents," dkt. 3-3 at 3, she has successfully filed


                                          12
Case 1:21-cv-00305-JPH-TAB Document 6 Filed 04/22/21 Page 13 of 14 PageID #: 72




 a motion to proceed in forma pauperis without the assistance of counsel, dkt. 2,

 and her other filings thus far have been coherent. See Ward v. Hoffman, 670 F.

 App'x 408, 411 (7th Cir. 2016) (holding that the district court "properly denied"

 plaintiff's motion to recruit counsel because "his prior filings reflected his

 competence to litigate the case"). And if circumstances make it difficult for Ms.

 Watson to comply with deadlines in this case, she may file a motion for an

 extension of time. See Local Rule 6-1.

       Based on the early stage of this litigation, Ms. Watson's educational

 background, and her filings in this proceeding thus far, Ms. Watson has not

 demonstrated that the case exceeds her capacity to present it at this time. As

 a result, her motion for assistance in recruiting counsel is DENIED without

 prejudice.

                                        IV.
                                     Conclusion

       For the reasons discussed above, the Court instructs Ms. Watson to

 show cause or file an amended complaint by May 21, 2021. If she

 does not do so by that date, her complaint will be dismissed without

 prejudice. The Court also GRANTS Ms. Watson's motion to proceed in forma

 pauperis, dkt. [2], and DENIES without prejudice Ms. Watson's motion for

 recruitment of counsel, dkt. [3].

 SO ORDERED.

Date: 4/22/2021




                                          13
Case 1:21-cv-00305-JPH-TAB Document 6 Filed 04/22/21 Page 14 of 14 PageID #: 73




 Distribution:

 KELLIE R. WATSON
 456 N. Meridian Street
 Unit 44742
 Indianapolis, IN 46244




                                      14
